By the Court.

Were we to grant costs in this case, the only mode to enforce their payment would be by attachment, upon which the party must be committed. And, in such case, [ * 566 ] * he must lie in prison until payment, though utterly insolvent; the act for the relief of poor prisoners not extending to persons so committed. If the legislature would authorize us to issue execution for costs in all cases, we should award costs many times, where we now refuse them, for the above-mentioned reason.

Motion denied